DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 01/03/20.
Claims 1-4, 6-11, 13-18, and 20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 01/03/20, has been entered. Claims 1-2, 6-11, 13-16, and 20 have been amended. Claims 5, 12, and 19 have been cancelled. In light of Applicant’s amendments, the 112(b) rejections regarding claims 7-13 have been overcome. In light of Applicant’s amendments, the 101 rejections regarding claims 1-4, 6-11, 13-18, and 20 have been overcome.

Eligible Subject Matter
	
Regarding claim 1, the claim is directed to eligible subject matter due to the additional elements integrating the abstract idea into a practical application. Claim 1 recites the additional elements:
            receiving a user input from the user in response to providing the at least one explanation wherein the user input moves the second priority element ahead of the first priority element;
in response to receiving the user input from the user, dynamically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order.

The combination of these additional elements integrate the abstract idea into practical application because they apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such, while the claim recites an abstract idea, the claim is not “directed to” an abstract idea and is patent eligible under Prong Two of Step 2A of the 2019 PEG. 

Claim 8 recites a system consistent with and parallel to the limitations of the method of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claim 15 recites a computer program product consistent with and parallel to the limitations of the method of claim 1. This system recites eligible subject matter for reasons consistent with those identified above with respect to claim 1.

Claims 2-4 and 6-7 are dependencies of independent claim 1, claims 9-11 and 13-14 are dependencies of independent claim 8, and claims 16-18 and 20 are dependencies of claim 15 and recite eligible subject matter for the reasons identified above with respect to independent claims 1, 8, and 15.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, U.S. 20120005044 A1 (previously cited and hereafter referred to as “Coleman”), in view of Bennett, U.S. 20110276918 A1 (newly cited and hereafter referred to as “Bennett”).

Regarding claim 1, Coleman discloses a method implemented by an information handling system that includes a memory and a processor ([0027] – “computer memory”; [0064] – “processor”, the method comprising:
displaying a first priority element and a second priority element on a user interface, wherein the first priority element is positioned ahead of the second priority element ([0066] – ;
arranging a first parameter group and a second parameter group in a first priority order on the user interface based upon the positioning of the first priority element and the second priority element ([0067] – “As shown in the example in FIG. 12A, the set up screen 1200 has a box next to each product attribute, whereby each box has a fillable field in which the user can rank in order the most important product attribute to the least important product attribute. In particular to the example, the user has placed a “1” in box 1210, which indicates that price is the most important to that user. Additionally, the user has placed a “2” in box 1212, indicating that monitor size 1206 is next in importance. Further, the user has placed a “3” in box 1214, thereby indicating that video memory 1208 is the third important attribute”; [0069] – “As shown in FIG. 12B, the table 1201 is displayed to the user, via a user interface, in which the user selected product attributes, Price 1202, Monitor Size 1206 and Video Memory 1208 are arranged along the columns in order of rank (i.e. from left to right) as previously selected by the user”); 
receiving a user input from the user, wherein the user input moves the second priority element ahead of the first priority element ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or ; 
in response to receiving the user input from the user, dynamically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”).
Coleman does not explicitly disclose: 
wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group;
providing, to the user, at least one explanation of the restriction to the second parameter option;
receiving a user input from the user in response to providing the at least one explanation; 
 removing the restriction on the second parameter option based on the second priority order;
in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option; and
receiving an order placement from the user in response to the selected second parameter option.
Bennet, on the other hand, teaches:
wherein the first parameter group comprises a selection of a first parameter option [laptop] that generates a restriction on a second parameter option [monitor 3 and monitor 4] included in the second parameter group ([0028] – “the “laptop” option (334) was selected by the user. This option may be incompatible with monitor options 3 and 4 (342) of the available monitors. Thus, when the user indicates interest in monitor option 4 (e.g. by hovering over that option or attempting to click on the displayed option) (335), hovering display box 344 may be presented indicating to the user briefly that the monitor option 4 is unavailable because “laptop” was selected for the computer category”; see Fig. 3);
providing, to the user, at least one explanation of the restriction to the second parameter option ([0031] – “Once the user selects hovering display box 458, a secondary user interface 460 may be presented providing a brief explanation 462 as to why the option is not available”);
receiving a user input from the user in response to providing the at least one explanation ([0031] – “Secondary user interface 460 may further present a control element 464 (e.g. a button) enabling the user to deselect incompatible options and select the currently unavailable desired option”); 
 removing the restriction on the second parameter option based on the second priority order ([0040] – “application 622 may display information associated with unavailable options, enable a user to navigate to previously selected options in order to deselect them such that the unavailable option is rendered available”);
in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option ([0040] – “application 622 may display information associated with unavailable options, enable a user to navigate to previously ; and
receiving an order placement from the user in response to the selected second parameter option ([0025] – The configuration process includes selecting a computer, monitor, and a keyboard. When the configuration process ends, the product is purchased online).
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Coleman, the limitations emphasized above, as taught by Bennett, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman, to include the teachings of Bennett, in order to improve the user experience and reduce frustrations figuring out acceptable configurations (Bennett: [0002]). 

Regarding claim 2, Coleman in view of Bennett teaches the method of claim 1. Coleman further discloses the method of claim 1 further comprising: in response to determining that the user input moves the second priority element on top of the first priority element, moving the second parameter group ahead of the first parameter group ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”). 

Regarding claim 3, Coleman in view of Bennett teaches the method of claim 1. Coleman further discloses the method of claim 1 wherein a plurality of parameter groups comprise the first parameter group and the second parameter group ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose further comprising: evaluating the selection of the first parameter against a dependency map comprising a plurality of dependency-based restrictions between the plurality of parameter groups; determining that a first one of the plurality of dependency-based restrictions places the restriction on the second parameter option in response to the selection of the first parameter option; and preventing a selection of the second parameter option based on the first dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Bennett, on the other hand, teaches the limitations emphasized above in [0021] – “Configuration module 106 may perform operations associated with presenting available (and unavailable) options to a user, displaying information associated with unavailable options”; [0028] – unavailable monitor options are determined based on the “laptop” category being chosen under the computer category. Availability information includes an explanation for acceptable combinations, technical specifications of the options, and similar data; [0046] – “Process 700 begins with operation 710, where acceptable configurations are determined. Determining acceptable configuration may entail figuring out incompatible options when others are selected, determining otherwise unavailable options, or determining user interface controls that 
It would have been obvious, at the time of the effective filing date, to one of ordinary skill in the art to combine Bennett with Coleman for the reasons identified above with respect to claim 1.

            Regarding claim 4, Coleman in view of Bennett teaches the method of claim 3. Coleman further discloses displaying a third parameter group on the user interface based on the first priority order ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose determining that a second one of the plurality of dependency-based restrictions places a different restriction on a third parameter option in the third parameter group based on a selection of a default parameter option included in the second parameter group and restricting a selection of the third parameter option on the user interface based on the second dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Bennett, on the other hand, teaches the limitations emphasized above, in [0026] – “Referring back to screenshot 200A, computer options 234, monitor options 236, and keyboard options 238 may be selected by a user in any order. Once the user indicates which option they want to select first (235), a detailed list of available options under that category (e.g. computer 234) may be displayed as shown in screenshot 200B. The user may then select one of the available options 
It would have been obvious, at the time of the effective filing date, to one of ordinary skill in the art to combine Bennett with Coleman for the reasons identified above with respect to claim 3.


            Regarding claim 5, Coleman in view of Bennett teaches the method of claim 1. Bennett further teaches in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option and receiving an order placement from the user in response to the selection of the second parameter option ([0025] – The configuration process includes selecting a computer, monitor, and a keyboard. When the configuration process ends, the product is purchased online; [0040] – “application 622 may display information associated with unavailable options, enable a user to navigate to previously selected options in order to deselect them such that the unavailable option is rendered available”).

Regarding claim 8, all the limitations in system claim 8 is closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses:
            one or more processors ([0064] – “processor”);
            a memory coupled to at least one of the one or more processors ([0027] – “computer memory device”); and
            a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions ([0027] – “process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device”).

Regarding claim 9, all the limitations in system claim 9 is closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 10, all the limitations in system claim 10 is closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 11, all the limitations in system claim 11 is closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 12, all the limitations in system claim 12 is closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. 

Regarding claim 15, all the limitations in computer program product claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions ([0011] – “computer readable media which has instructions stored thereon. The instructions, when executed by a computer .

Regarding claim 16, all the limitations in computer program product claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 17, all the limitations in computer program product claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 18, all the limitations in computer program product claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 19, all the limitations in computer program product claim 19 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, in view of Bennett, in further view of Edwards et al., U.S. 20130232037 A1 (previously cited and hereafter referred to as “Edwards”).

            Regarding claim 6, Coleman in view of Bennett teaches the method of claim 1. 
            Coleman in view of Bennett does not explicitly teach storing the second priority order as a default priority order in response to receiving the order placement. Coleman does disclose in 
            Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Bennett, storing the second priority order as a default priority order in response to receiving the order placement, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Bennett, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).

            Regarding claim 7, Coleman in view of Bennett in further view of Edwards teaches the method of claim 6. Edwards further teaches in response to storing the second priority order as the default priority order, receiving a user request to initiate a new order of a product; determining that the user request corresponds to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self-checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self-checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Edwards with Coleman in view of Bennett for the reasons identified above with respect to claim 6.

Regarding claim 13, all the limitations in system claim 13 is closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in system claim 14 is closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases. 

            Regarding claim 20, Coleman in view of Bennett teaches the computer program product of claim 19. Coleman in view of Bennett does not explicitly teach storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order.
            Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”; [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self-checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self-checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self-checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self-checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Bennett, storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Bennett, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).




Response to Arguments
Applicant's arguments filed 01/03/20 have been fully considered.

35 U.S.C. § 112(b)
Applicant asserts that the newly amended claims conform with the requirements of 112(b); however the examiner disagrees in part. While the previous rejections regarding claims  7-13 have been overcome, claims 14 and 20 still raise issues under 35 U.S.C. 112(b), as shown above, and therefore, do not overcome the rejection under 35 U.S.C. 112(b).

35 U.S.C. § 103
	With respect to Applicant’s argument that the cited prior art does not teach “generates a restriction on a second parameter option included in the second parameter group; providing, to a user, at least one explanation of the restriction to the second parameter option; receiving a user input from the user in response to providing the at least one explanation, wherein the user input moves the second priority element ahead of the first priority element”, it is noted that this argument is moot in view of the new grounds of rejection. The Examiner has relied upon newly cited reference Bennett to cure the deficiencies of Coleman. Bennett teaches restricting a monitor option based on the computer type selected by the user [0028]; presenting an explanation as to why the option is not available [0031]; and enabling the user to deselect an incompatible option and select a desired option instead [0031]. Therefore the Examiner maintains the rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625                                                    
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625